             Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 1 of 14

                                                                                  Thomas E. Loeser
                                                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                                  1301 SECOND AVENUE, SUITE 2000
                                                                                  SEATTLE, WA 98101
                                                                                  www.hbsslaw.com
                                                                                  Direct (206) 268-9337
                                                                                  toml@hbsslaw.com




                                           March 19, 2019



Judge William Alsup
United States District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:      Lowell and Gina Smith, et al. v. Flagstar Bank, FSB
                  Case No. 3:18-cv-05313-WHA (DRM)

Dear Judge Alsup:

       Plaintiffs submit this request for discovery relief pursuant to paragraph 34 of the
Court’s Supplemental Standing Order (Rev. 4/23/18). Plaintiffs served the discovery at
issue on December 14, 2018. Defendant Flagstar Bank, FSB (“Flagstar”) responded on
January 28, 2019. This dispute letter pertains to interrogatory numbers one and two
attached hereto.

        The parties met and conferred extensively by telephone regarding, inter alia, the
issues presented in this letter on February 11, 2018, March 13, 2018, and March 14,
2018. The parties have also met and conferred extensively by email regarding the same
issues. Plaintiffs diligently sought to avoid Court involvement by offering compromises
on the information sought and the timelines for production, but these overtures have been
met with only possible future performance of discovery obligations and no set time for
that to occur.
          
       This putative class action addresses Flagstar’s failure to pay interest on escrow
funds it held in connection with California residential mortgage accounts as required by
section 2954.8(a) of the California Civil Code (“section 2954.8”). Plaintiffs’ motion for
class certification is due June 6, 2019. Flagstar admits that it began compliance with
section 2954.8(a) on January 1, 2017 and only with respect to mortgage loans it was
subservicing on behalf of third-party Master Servicing Rights owners (“Third-Party
MSR” loans).



                SEATTLE BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO BERKELEY


010748-11/1109157 V1
          Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 2 of 14


Judge William Alsup
March 19, 2019
Page 2




        Flagstar argues that section 2954.8 is preempted by the Home Owners Loan Act
(“HOLA”) despite the changes effected by Dodd-Frank. This Court has ruled, however,
that Flagstar’s preemption defense fails with respect to mortgages that (like plaintiff
Kivett’s) originated after July 21, 2010. See ECF 37 at p. 6. The extent to which HOLA
may preempt section 2954.8 with respect to loans originated on or before that date should
be determined in connection with Flagstar’s pending motion to dismiss the Smith
plaintiffs’ claims.

       The discovery at issue is basic class data. Specifically, as modified through the
meet and confer process, Plaintiffs seek the following data for each Subject Loan1 that
Flagstar has serviced since 2014:

     The dates that Flagstar serviced (or subserviced) the loan, including whether it is
      currently servicing the loan;

     the monthly running escrow balance of the loan;

     the date of origination and originator of the loan; and

     whether the loan is a Third Party MSR loan.2

   To date, Flagstar has not produced any data, and has not agreed to produce any data
other than the aggregate number of Subject Loans it has serviced since 2014. Although
Flagstar’s counsel recently began indicating that it would “likely” eventually agree to
comply with the discovery requests, it still refuses to say when it would be in a position
to make such agreement, or not, or when the data would actually be produced if it so
agrees. Although it has previously made several substantive objections, Flagstar’s current
position appears to be that it is “still in the process of confirming feasibility.” Plaintiffs
noticed the deposition of a Flagstar designee to testify regarding its records and
recordkeeping on this subject, but Flagstar notified Plaintiffs that it would not appear and
has so far refused to agree to produce a deponent.



    1“Subject Loan” means a loan secured by a one to four-unit property in California where Flagstar collected
money in advance from borrowers for payment of taxes and assessments on the property, for insurance, or for other
purposes relating to the property.
    2  Plaintiffs originally sought the amount of interest, if any, paid on escrow on each loan, but agree that
identification of Third Party MSR loans would be sufficient for current purposes.




010748-11/1109157 V1
          Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 3 of 14


Judge William Alsup
March 19, 2019
Page 3




       Flagstar possesses and should be able to produce the requested data. Servicers’
management of mortgage escrow accounts is tightly regulated by the Real Estate
Settlement Procedures Act (“RESPA”). 12 CFR § 1024.17. Like every major mortgage
servicer, Flagstar maintains each borrower’s monthly running escrow balance in its
servicing “system of record,” as illustrated on Exhibit A hereto. From the system of
record, Flagstar populates the monthly running escrow balance data onto each mortgage
statement, as illustrated on Exhibit B hereto. Flagstar also populates the same data as the
Actual Escrow Running Balance onto the Account History section of the Annual Escrow
Account Disclosure Statement that it provides to each borrower annually, as illustrated on
Exhibit C.

    It is now more than three months since Plaintiffs first served this discovery. Given the
timelines involved, the impending class certification filing deadline, and the potential
need for follow up discovery, Plaintiffs have no choice but to seek relief from the Court
at this time. Plaintiffs request that the Court Order Flagstar to promptly produce the data
sought, or to show cause why it cannot, and Order Flagstar to pay Plaintiffs’ fees and
costs associated with this motion, pursuant to Fed. R. Civ. P Rule 37(a)(5).

                                          Sincerely,

                                          HAGENS BERMAN SOBOL SHAPIRO LLP



                                          Thomas E. Loeser
                                          Counsel for Plaintiffs

TL:js

Enclosures

cc:      Peter Fredman, Counsel for Plaintiffs
         David Powell, Counsel for Defendant
         Alexander Gershen, Counsel for Defendant
         Carolee Hoover, Counsel for Defendant
         Alicia Baiardo, Counsel for Defendant




010748-11/1109157 V1
       Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 4 of 14



 1 MCGUIREWOODS LLP
   David C. Powell (SBN 129781)
 2 dpowell@mcguirewoods.com
   Carolee A. Hoover (SBN 282018)
 3 choover@mcguirewoods.com
   Alicia A. Baiardo (SBN 254228)
 4 abaiardo@mcguirewoods.com
   Alexander J. Gershen (SBN 291929)
 5 agershen@mcguirewoods.com
   Two Embarcadero Center, Suite 1300
 6 San Francisco, CA 94111-3821
   Telephone: 415.844.9944
 7 Facsimile: 415.844.9922

 8 Attorneys for Defendant
   Flagstar Bank, FSB
 9

10                            UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12

13 LOWELL and GINA SMITH, individually, and             Case No. 3:18-cv-05131-WHA
   on behalf of others similarly situated,
14                                                      DEFENDANT FLAGSTAR BANK,
                          Plaintiffs,                   FSB’S OBJECTIONS AND RESPONSES
15                                                      TO PLAINTIFFS’ FIRST SET OF
          vs.                                           INTERROGATORIES
16
   FLAGSTAR BANK, FSB, a federal savings
17 bank, and DOES 1-100, inclusive,                     Honorable Judge William H. Alsup

18                       Defendant.

19

20
     PROPOUNDING PARTY: Plaintiffs Lowell and Gina Smith, William Kivett
21
     RESPONDING PARTY:          Defendant Flagstar Bank, FSB
22
     SET NUMBER:                One
23

24

25

26

27

28
                                                  -1-
         DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                            INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
         Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 5 of 14



 1           Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Flagstar

 2 Bank, FSB (“Flagstar”) provide the following objections and responses to Plaintiffs Lowell Smith,

 3 Gina Smith, and William Kivett’s (collectively, “Plaintiffs”) First Set of Interrogatories (the

 4 “Requests”).

 5           Flagstar’s responses to the Requests (the “Responses”), as set forth below, are not intended

 6 to, and do not, constitute admissions as to the relevance or admissibility of the information disclosed.

 7 Any information or documents provided by Flagstar in connection with these Responses are subject

 8 to all objections as to competence, relevance, materiality, and admissibility, as well as to any other

 9 objections on any grounds that would require the exclusion thereof if such information were offered

10 into evidence, and Flagstar expressly reserves all such objections and grounds. Flagstar objects to

11 any disclosure of information or documents beyond that required by the Federal Rules of Civil

12 Procedure, the Federal Rules of Evidence, the Local Rules, or other applicable law. Flagstar does

13 not, and will not, provide herein any information or documents protected from disclosure by the

14 attorney-client privilege, the attorney work product doctrine, applicable regulatory privilege or

15 prohibition, or any other applicable privilege or immunity.

16           Flagstar makes these Responses based upon the information reasonably available to it at this

17 time, recognizing that its investigation continues. Flagstar anticipates that it will obtain additional

18 facts and identify additional witnesses and documents relevant to the factual disputes in this action

19 through its continuing pre-trial research, investigation, and analysis, and through discovery of

20 Plaintiffs, and third persons who have knowledge of facts relevant to the claims and defenses in this

21 case.     Accordingly, Flagstar expressly reserves its right: (a) to make subsequent revision,

22 supplementation, or amendment to these Responses based upon any information, evidence,

23 documents, facts, and things which hereafter may be discovered, or the relevance of which may

24 hereafter be discovered; and (b) to produce, introduce, or rely upon additional or subsequently

25 acquired or discovered writings, evidence, and information at trial or in any pre-trial proceedings

26 held herein.

27 ///

28 ///
                                                      -1-
           DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                              INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
       Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 6 of 14



 1                                  OBJECTIONS TO DEFINITIONS
 2          1.      Flagstar objects to Plaintiffs’ “Definitions” set forth in the Requests to the extent

 3 they seek to impose duties beyond those provided for in the Federal Rules of Civil Procedure and

 4 this Court’s Local Rules (collectively, the “Applicable Rules”). Flagstar will respond to the

 5 Requests in accordance with the Applicable Rules and not any additional duties that Plaintiffs seek

 6 to impose through their “Definitions.”

 7          2.      Flagstar objects to Plaintiffs’ definition of “Subject Loan” as it greatly exceeds the

 8 scope of their allegations as set forth in the First Amended Complaint (“FAC”). Specifically,

 9 Plaintiffs’ claims, as alleged in their FAC, relate to specific California mortgage loans serviced by

10 Flagstar where it collected taxes and assessments on the property in an escrow account but did not

11 pay interest to the borrower on the amounts held in the account. However, Plaintiffs’ Requests seek

12 information for every loan serviced by Flagstar, irrespective of whether Flagstar paid interest to the

13 borrower on the amounts held in their escrow account. Thus, the Requests therefore seek irrelevant

14 information not subject to discovery rendering the Requests overly broad and unduly burdensome.

15          3.      Flagstar objects to Plaintiffs’ definition of “Employee” as the definition is overly

16 broad because they seek to include non-parties, including unidentified “agents,” “attorneys,”

17 “independent contractors,” “advisors,” “consultants of such other person or persons”. Further,

18 Flagstar objects to these definitions to the extent they seek attorney-client privileged information or

19 information protected by the attorney work product doctrine by including “attorneys” in the

20 definitions. In responding to these Requests, Flagstar will interpret the term “Employee” to include

21 any person who was employed by Flagstar to act on behalf of Flagstar.

22                   OBJECTIONS AND RESPONSES TO INTERROGATORIES
23 Interrogatory No. 1.

24          Identify each Subject Loan that Flagstar serviced at any time during January 1, 2014 to the

25 present.

26 RESPONSE: Flagstar objects to this Request on the grounds that it is vague, overbroad, and,

27 therefore, unduly burdensome. Flagstar objects to this Request on the grounds that it seeks

28 information that is outside the scope of permissible discovery as set forth in Rule 26(b)(1) because
                                                      -2-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
       Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 7 of 14



 1 the Request is not relevant to Plaintiffs’ claim or defense and is not proportional to the needs of the

 2 case, considering the importance of the issues at stake in the action, the amount in controversy, the

 3 parties’ relative access to relevant information, the parties’ resources, the importance of the

 4 discovery in resolving the issues, and whether the burden or expense of the proposed discovery

 5 outweighs its likely benefit. For example, Plaintiffs’ claims, as alleged in their FAC, relate to

 6 specific California mortgage loans serviced by Flagstar where it collected taxes and assessments on

 7 the property in an escrow account but did not pay interest to the borrower on the amounts held in

 8 the account. Plaintiffs’ definition of “Subject Loan” greatly exceeds the scope of their allegations,

 9 as they seek information for every loan serviced by Flagstar, irrespective of whether Flagstar paid

10 interest to the borrower on the amounts held in their escrow account. The Request therefore seeks

11 irrelevant information not subject to discovery and is overly broad and unduly burdensome. Further,

12 the allegations in this case relate only to the treatment of loans in the four years preceding the filing

13 of the Complaint on April 19, 2018, but this Request seeks information dating back to January 1,

14 2014, relating to loans that are not at issue in this action. Further, Flagstar objects to this Request

15 to the extent it seeks information related to loans originated and/or serviced prior to July 21, 2011,

16 the effective date of the Dodd-Frank Act, as Flagstar, a federal thrift, was entitled to broad and

17 “explicit full field preemption” under the Home Owners’ Loan Act (“HOLA”), 12 U.S.C. §§ 1461-

18 68, and an implementing regulation issued under it by the Office of Thrift Supervision (“OTS”), 12

19 C.F.R. § 560.2. Thus, information related to loans originated and/or serviced prior to July 21, 2011

20 are irrelevant to Plaintiffs’ claims and is overbroad as to scope. Further, considering the importance

21 of the issues at stake in the action and that individual discovery related to any specific mortgage

22 loans will play no role into whether Plaintiffs can establish their claims, individual loan data is

23 irrelevant, unduly burdensome, and the burden and expense outweighs any benefit obtained from

24 the proposed discovery. Flagstar further objects to this Request on the grounds that it seeks

25 confidential, business proprietary information, personal records, or other non-public protected

26 information of Flagstar and/or of third parties, including customers of Flagstar, and, thus creates

27 confidentiality concerns under federal and state statutes, including Article I, § 1 of the California

28 Constitution and the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801-6809 and the regulations
                                                       -3-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
       Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 8 of 14



 1 promulgated thereunder, 16 C.F.R. Part 313.

 2          Notwithstanding the foregoing objections, Flagstar responds as follows: Flagstar will

 3 conduct a reasonable search and, upon the entry of a stipulated protective order and confidentiality

 4 agreement, will agree to produce responsive information, to the extent it exists and is discoverable,

 5 regarding the total number of loans secured by a one to four unit property in California, serviced by

 6 Flagstar from April 19, 2014 to present, which were originated and/or serviced after July 21, 2011,

 7 where Flagstar did not pay interest to the borrower on the amounts held in escrow accounts for taxes

 8 and assessments. Flagstar reserves the right to modify or supplement any and all of their objections

 9 and responses to the Requests as additional information or documents are obtained or become

10 available or known to Flagstar.

11 Interrogatory No. 2.

12          For each Subject Loan identified in response to Interrogatory No. 1 above, including without
13 limitation Plaintiffs’ loans, provide the following information:

14          a. The loan number,
15          b. The primary borrower’s name, address, and phone number;
            c. The dates that Flagstar serviced the Subject Loan;
16
            d. Whether Flagstar currently services the Subject Loan;
17          e. The monthly balance in the borrower’s Escrow Account for each month since January
18              2014;
            f. The amount of any interest on the Escrow Funds that Flagstar paid or credited to the
19              borrower’s Escrow Account since January 2014;
20          g. The date that the Subject Loan originated;
            h. The name of the lender identified on the originating promissory note and deed of
21
                trust;
22          i. Each beneficial owner of the Subject Loan since January 2014; and
23          j. Flagstar’s interest in the Subject Loan, including any changes in that interest, since
               January 2014.
24

25 RESPONSE: Flagstar refers Plaintiffs to its objections and response to Interrogatory No. 1 and

26 incorporates by reference its objections and response to Interrogatory No. 1 as if set forth in full

27 herein. In addition to Flagstar’s objections and response to Interrogatory No. 1, Flagstar objects to

28 this Requests as compound. Further, Flagstar maintains that the Request seeks information that is
                                                     -4-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
       Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 9 of 14



 1 either irrelevant to Plaintiffs’ claims, unnecessary, duplicative, or unduly burdensome. Specifically,

 2 the identity of each loan number (subsection (a)) is not relevant to Plaintiffs claims and would

 3 require the disclosure of confidential, nonpublic information of Flagstar’s customers. Further,

 4 subsection (d), which requests whether Flagstar currently services each loan is duplicative with

 5 subsection (c), which seeks the same information. Moreover, California Civil Code section

 6 2954.8(a) expressly requires “simple interest per annum” and states that the interest shall be credited

 7 to borrower’s account “annually or upon termination of such account, whichever is earlier.”

 8 Therefore, the Request and subsection (e), which seeks monthly loan information, is overbroad,

 9 unduly burdensome and seeks to impose duties beyond those provided for in the Applicable Rules

10 or governing law subject to Plaintiffs’ FAC. Finally, subsections (i) and (j), which seeks the identity

11 of each beneficial owner and Flagstar’s specific interest in each loan is not relevant to Plaintiffs’

12 claims as their claims relate to the servicing of the Subject Loans. Further, Flagstar objects to this

13 Request to the extent it seeks information related to loans originated and/or serviced prior to July

14 21, 2011, the effective date of the Dodd-Frank Act, as Flagstar, a federal thrift, was entitled to broad

15 and “explicit full field preemption” under the HOLA, 12 U.S.C. §§ 1461-68, and an implementing

16 regulation issued under it by the OTS, 12 C.F.R. § 560.2. Thus, information related to loans

17 originated and/or serviced prior to July 21, 2011 are irrelevant to Plaintiffs’ claims and is overbroad

18 as to scope. To the extent Plaintiffs’ seek information related to third parties, Flagstar objects as the

19 information is not within its possession, custody, or control.

20          Notwithstanding the foregoing objections, Flagstar responds as follows: Flagstar will

21 conduct a reasonable search and, upon the entry of a stipulated protective order and confidentiality

22 agreement, will agree to produce responsive information, to the extent it exists and is discoverable,

23 regarding the total number of loans secured by a one to four unit property in California, serviced by

24 Flagstar from April 19, 2014 to present, which were originated and/or serviced after July 21, 2011,

25 where Flagstar did not pay interest to the borrower on the amounts held in escrow accounts for taxes

26 and assessments. Flagstar reserves the right to modify or supplement any and all of their objections

27 and responses to the Requests as additional information or documents are obtained or become

28 available or known to Flagstar.
                                                       -5-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
      Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 10 of 14



 1 Interrogatory No. 3.

 2          Describe the source and location of the data that form the basis for Flagstar’s responses to

 3 Interrogatory Nos. 1-2 above, and identify the persons most knowledgeable regarding the same.

 4 RESPONSE: Flagstar refers Plaintiffs to its objections and responses to Interrogatories No. 1 and

 5 2 and incorporates by reference its objections and response to those interrogatories as if set forth in

 6 full herein. Flagstar also objects to this Request as it is compound. Flagstar also objects to this

 7 Request as “source” “location” and “data” are undefined and render this Interrogatory vague and

 8 ambiguous. Flagstar further objects to this Request on the grounds that it seeks production of

 9 confidential, business proprietary, trade secrets, or other non-public protected information of

10 Flagstar. Flagstar objects to this Request to the extent it requests information or material that is

11 protected by the attorney work-product doctrine or attorney-client privilege.

12          Notwithstanding the foregoing objections, Flagstar responds as follows: Flagstar will

13 conduct a reasonable search and, upon the entry of a stipulated protective order and confidentiality

14 agreement, will agree to identify the sources of the data requested by Plaintiffs in response to

15 Interrogatives Nos. 1-2 above. Flagstar reserves the right to modify or supplement any and all of

16 their objections and responses to the Requests as additional information or documents are obtained

17 or become available or known to Flagstar.

18 Interrogatory No. 4.

19          Describe the analysis of the data that forms the basis for Flagstar’s responses to Interrogatory

20 Nos. 1-2 above, and identify the persons most knowledgeable regarding the same.

21 RESPONSE: Flagstar refers Plaintiffs to its objections and responses to Interrogatories No. 1 and

22 2 and incorporates by reference its objections and response to those interrogatories as if set forth in

23 full herein. Flagstar also objects to this Request as it is compound. Flagstar also objects to this

24 Request as “analysis” and “data” are undefined and render this Interrogatory vague and ambiguous.

25 Flagstar further objects to this Request on the grounds that it seeks confidential, business proprietary

26 information, personal records, or other non-public protected information of Flagstar and/or of third

27 parties, including customers of Flagstar, and, thus creates confidentiality concerns under federal and

28 state statutes, including Article I, § 1 of the California Constitution and the Gramm-Leach-Bliley
                                                      -6-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
      Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 11 of 14



 1 Act, 15 U.S.C. § 6801-6809 and the regulations promulgated thereunder, 16 C.F.R. Part 313.

 2 Flagstar objects to this Request to the extent it requests information or material that is protected by

 3 the attorney work-product doctrine or attorney-client privilege. Flagstar reserves the right to modify

 4 or supplement any and all of their objections and responses to the Requests as additional information

 5 or documents are obtained or become available or known to Flagstar.

 6 Interrogatory No. 5.

 7          Describe Flagstar’s current policy and practice regarding paying interest on Escrow Funds

 8 related to Subject Loans.

 9 RESPONSE: Flagstar also objects to this Request as “practice” is undefined and renders this

10 Interrogatory vague and ambiguous. Flagstar further objects to this Request on the grounds that it

11 seeks confidential, business proprietary information, personal records, or other non-public protected

12 information of Flagstar and/or of third parties, including customers of Flagstar, and, thus creates

13 confidentiality concerns under federal and state statutes, including Article I, § 1 of the California

14 Constitution and the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801-6809 and the regulations

15 promulgated thereunder, 16 C.F.R. Part 313. Flagstar further objects to this Request to the extent it

16 requests information or material that is protected by the attorney work-product doctrine or attorney-

17 client privilege. Flagstar reserves the right to modify or supplement any and all of their objections

18 and responses to the Requests as additional information or documents are obtained or become

19 available or known to Flagstar.

20          Notwithstanding the foregoing objections, Flagstar responds as follows: Flagstar credits

21 interest on Escrow Funds to borrowers where Flagstar is subservicing the Subject Loan. Flagstar

22 reserves the right to modify or supplement any and all of their objections and responses to the

23 Requests as additional information or documents are obtained or become available or known to

24 Flagstar.

25 Interrogatory No. 6.

26          Describe Flagstar’s past policies and practices since January 2014 regarding paying interest

27 on Escrow Funds related to Subject Loans, including any changes in those policies and practices.

28 RESPONSE: Flagstar also objects to this Request as “practices” is undefined and renders this
                                                      -7-
          DEFENDANT FLAGSTAR BANK, FSB’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF
                             INTERROGATORIES, CASE NO. 3:18-cv-05131-WHA
Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 12 of 14
Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 13 of 14
Case 3:18-cv-05131-WHA Document 42 Filed 03/19/19 Page 14 of 14
